        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 TRUE SPEC GOLF LLC,
 CLUB-CONEX LLC

                Plaintiff,
                                                   C.A. No. 19-633-KPF
        v.
                                                   JURY TRIAL DEMANDED
 CLUB CHAMPION LLC,

                Defendant.



                   AGREED PROTECTIVE ORDER
    REGARDING THE DISCLOSURE AND USE OF DISCOVERY MATERIALS

       Plaintiffs True Spec Golf LLC (“True Spec”) and Club-Conex LLC (“Club-Conex”) and

defendant Club Champion LLC (“Club Champion”) (True Spec, Club-Conex, and Club

Champion, collectively the “Parties,” and individually a “Party”) anticipate that documents,

testimony, or information containing or reflecting confidential, proprietary, trade secret, and/or

commercially sensitive information are likely to be disclosed or produced during the course of

discovery, initial disclosures, and supplemental disclosures in this case and request that the

Court enter this Order setting forth the conditions for treating, obtaining, and using such

information.

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good

cause for the following Agreed Protective Order Regarding the Disclosure and Use of

Discovery Materials (“Order” or “Protective Order”).

       1.      PURPOSES AND LIMITATIONS

               (a)     The Parties acknowledge that this Order does not confer blanket protections

on all disclosures during discovery, or in the course of making initial or supplemental disclosures



AGREED PROTECTIVE ORDER – PAGE 1
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 2 of 17



under Rule 26(a). Designations under this Order shall be made with care and shall not be made

absent a good faith belief that the designated material satisfies the criteria set forth below. If it

comes to a Producing Party’s attention that designated material does not qualify for protection at

all, or does not qualify for the level of protection initially asserted, the Producing Party must

promptly notify all other Parties that it is withdrawing or changing the designation.

       2.      DEFINITIONS

               (a)     “Discovery Material” means all items or information, including from any

non-party, regardless of the medium or manner in which they are generated, stored, or maintained

(including, among other things, testimony, transcripts, or tangible things), that are produced,

disclosed, or generated in connection with discovery or Rule 26(a) disclosures in this case.

               (b)     “Outside Counsel” means (i) outside counsel who appear on the pleadings

as counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is

reasonably necessary to disclose the information for this litigation.

               (c)     “Party” means any party to this case, including all of its officers, directors,

employees, consultants, retained experts, and outside counsel and their support staffs.

               (d)     “Producing Party” means any Party or non-party that discloses or produces

any Discovery Material in this case.

               (e)     “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as provided for in

this Order. Protected Material shall not include: (i) advertising materials that have been actually

published or publicly disseminated; (ii) materials that show on their face they have been

disseminated to the public; or (iii) other materials known to have been disseminated to the public.




AGREED PROTECTIVE ORDER – PAGE 2
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 3 of 17



               (f)     “Receiving Party” means any Party who receives Discovery Material from

a Producing Party.

       3.      COMPUTATION OF TIME

               The computation of any period of time prescribed or allowed by this Order shall

be governed by the provisions for computing time set forth in Federal Rule of Civil Procedure 6.

       4.      SCOPE

               (a)     The protections conferred by this Order cover not only Discovery Material

governed by this Order as addressed herein, but also any information copied or extracted

therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

conversations, or presentations by Parties or their counsel in court or in other settings that might

reveal Protected Material.

               (b)     Nothing in this Protective Order shall prevent or restrict a Producing Party’s

own disclosure or use of its own Protected Material for any purpose, and nothing in this Order

shall preclude any Producing Party from showing its Protected Material to an individual who

prepared the Protected Material.

               (c)     Nothing in this Order shall be construed to prejudice any Party’s right to

use any Protected Material in court or in any court filing with the consent of the Producing Party

or by order of the Court.

               (d)     This Order is without prejudice to the right of any Party to seek further or

additional protection of any Discovery Material or to modify this Order in any way, including,

without limitation, an order that certain matter not be produced at all.




AGREED PROTECTIVE ORDER – PAGE 3
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 4 of 17



       5.      DURATION

               Even after the termination of this case, the confidentiality obligations imposed by

this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order

otherwise directs. The Court shall retain jurisdiction after Final Determination of this matter to

hear and resolve any disputes arising out of this Protective Order.

       6.      ACCESS TO AND USE OF PROTECTED MATERIAL

               (a)      Basic Principles. All Protected Material shall be used solely for this case

or any related appellate proceeding, and not for any other purpose whatsoever, including, without

limitation, any other litigation, patent prosecution or acquisition, or any business or competitive

purpose or function. Protected Material shall not be distributed, disclosed or made available to

anyone except as expressly provided in this Order.

               (b)     Secure Storage. Protected Material must be stored and maintained by a

Receiving Party at a location and in a secure manner that ensures that access is limited to the

persons authorized under this Order.

               (c)     Legal Advice Based on Protected Material. Nothing in this Protective Order

shall be construed to prevent counsel from advising their clients with respect to this case based in

whole or in part upon Protected Materials, provided counsel does not disclose the Protected

Material itself except as provided in this Order.

               (d)     Limitations. Nothing in this Order shall restrict in any way a Producing

Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any

way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known

to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed,




AGREED PROTECTIVE ORDER – PAGE 4
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 5 of 17



and/or provided by the Producing Party to the Receiving Party or a non-party without an

obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the

Producing Party; or (v) pursuant to an order of the Court.

       7.      DESIGNATING PROTECTED MATERIAL

               (a)     Available Designations. Any Producing Party may designate Discovery

Material with any of the following designations, provided that it meets the requirements for such

designations as provided for herein: “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY.”

               (b)     Written Discovery, Documents, and Tangible Things. Written discovery,

documents (which include “electronically stored information,” as that phrase is used in Federal

Rule of Procedure 34), and tangible things that meet the requirements for the confidentiality

designations listed in Paragraph 7(a) may be so designated by placing the appropriate designation

on every page of the written material prior to production. For digital files being produced, the

Producing Party may mark each viewable page or image with the appropriate designation, and

mark the medium, container, and/or communication in which the digital files were contained. In

the event that original documents are produced for inspection, the original documents shall be

presumed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during the inspection and re-

designated, as appropriate during the copying process.

               (c)     Native Files. Where electronic files and documents are produced in native

electronic format, such electronic files and documents shall be designated for protection under this

Order by appending to the file names or designators information indicating whether the file

contains “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material, or

shall use any other reasonable method for so designating Protected Materials produced in




AGREED PROTECTIVE ORDER – PAGE 5
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 6 of 17



electronic format. When electronic files or documents are printed for use at deposition, in a court

proceeding, or for provision in printed form to an expert or consultant pre-approved pursuant to

Paragraph 10, the party printing the electronic files or documents shall affix a legend to the printed

document corresponding to the designation of the Designating Party and including the production

number and designation associated with the native file.

                (d)     Depositions and Testimony. Parties or testifying persons or entities may

designate depositions and other testimony with the appropriate designation by indicating on the

record at the time the testimony is given or by sending written notice of how portions of the transcript

of the testimony are designated within thirty (30) days of receipt of the transcript of the testimony.

If no indication on the record is made, all information disclosed during a deposition shall be

deemed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the time within which it may

be appropriately designated as provided for herein has passed. If no confidentiality designation

has been made, any Party that wishes to disclose the transcript, or information contained therein,

may provide written notice of its intent to treat the transcript as non-confidential, after which time,

any Party that wants to maintain any portion of the transcript as confidential must designate the

confidential portions within fourteen (14) days, or else the transcript may be treated as non-

confidential. Any Protected Material that is used in the taking of a deposition shall remain subject

to the provisions of this Protective Order, along with the transcript pages of the deposition testimony

dealing with such Protected Material. In such cases the court reporter shall be informed of this

Protective Order and shall be required to operate in a manner consistent with this Protective Order.

In the event the deposition is videotaped, the original and all copies of the videotape shall be

marked by the video technician to indicate that the contents of the videotape are subject to this

Protective Order, substantially along the lines of “This videotape contains confidential testimony




AGREED PROTECTIVE ORDER – PAGE 6
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 7 of 17



used in this case and is not to be viewed or the contents thereof to be displayed or revealed

except pursuant to the terms of the operative Protective Order in this matter or pursuant t o

written stipulation of the parties,” or their equivalent. Counsel for any Producing Party shall

have the right to exclude from oral depositions, other than the deponent, deponent’s counsel,

the reporter, and videographer (if any), any person who is not authorized by this Protective

Order to receive or access Protected Material based on the designation of such Protected

Material. Such right of exclusion shall be applicable only during periods of examination or

testimony regarding such Protected Material.

       8.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”

               (a)     A      Producing     Party   may    designate    Discovery     Material    as

“CONFIDENTIAL” if it contains or reflects confidential, proprietary, and/or commercially

sensitive information.

               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL” may be disclosed only to the following:

                       (i)        The Receiving Party’s Outside Counsel, such counsel’s paralegals

and staff, and any copying or clerical litigation support services working at the direction of such

counsel, paralegals, and staff;

                       (ii)       Any outside expert or consultant and their staff retained by the

Receiving Party to assist in this action, provided that disclosure is only to the extent necessary to

perform such work; and provided that: (a) such expert or consultant and their staff have agreed to

be bound by the provisions of the Protective Order by signing a copy of Exhibit A ; (b) such

expert or consultant is not a current officer, director, or employee of a Party or of a competitor of

a Party, nor anticipated at the time of retention to become an officer, director or employee of a




AGREED PROTECTIVE ORDER – PAGE 7
         Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 8 of 17



Party or of a competitor of a Party; (c) no unresolved objections to such disclosure exist after

proper notice has been given to all Parties as set forth in Paragraph 10 below;

                         (iii)     Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                         (iv)      The Court, jury, and court personnel;

                         (v)       Graphics, translation, design, document vendors, and/or trial

consulting personnel, having first agreed to be bound by the provisions of the Protective Order

by signing a copy of Exhibit A;

                         (vi)      Mock jurors who have signed an undertaking or agreement agreeing

not to publicly disclose Protected Material and to keep any information concerning Protected

Material confidential;

                         (vii)     Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order;

                         (viii) Any person shown on the face of the Discovery Material to have

authored or received it, and any person who had lawful access to the Discovery Material outside

the terms of this Protective Order;

                         (ix)      Any other person with the prior written consent of the Producing

Party.

         9.    DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY”

               (a)       A       Producing    Party   may     designate    Discovery    Material   as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if it contains or reflects confidential,




AGREED PROTECTIVE ORDER – PAGE 8
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 9 of 17



proprietary, and/or commercially sensitive information that cannot safely be disclosed to

non-attorney representatives of a Receiving Party.

               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to the following:

                       (i)        The Receiving Party’s Outside Counsel, such counsel’s paralegals

and staff, and any copying or clerical litigation support services working at the direction of such

counsel, paralegals, and staff;

                       (ii)       Any outside expert or consultant and their staff retained by the

Receiving Party to assist in this action, provided that disclosure is only to the extent necessary to

perform such work; and provided that: (a) such expert or consultant and their staff have agreed to

be bound by the provisions of the Protective Order by signing a copy of Exhibit A; (b) such

expert or consultant is not a current officer, director, or employee of a Party or of a competitor of

a Party, nor anticipated at the time of retention to become an officer, director or employee of a

Party or of a competitor of a Party; and (c) no unresolved objections to such disclosure exist after

proper notice has been given to all Parties as set forth in Paragraph 10 below;

                       (iii)      Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                       (iv)       The Court, jury, and court personnel;

                       (v)        Graphics, translation, design, document vendors, and/or trial

consulting personnel, having first agreed to be bound by the provisions of the Protective Order

by signing a copy of Exhibit A;




AGREED PROTECTIVE ORDER – PAGE 9
         Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 10 of 17



                         (vi)    Mock jurors who have signed an undertaking or agreement agreeing

not to publicly disclose Protected Material and to keep any information concerning Protected

Material confidential;

                         (vii)   Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order;

                         (viii) Any person shown on the face of the Discovery Material to have

authored or received it, and any person who had lawful access to the Discovery Material outside

the terms of this Protective Order;

                         (ix)    Any other person with the prior written consent of the Producing

Party.

         10.    NOTICE OF DISCLOSURE

                (a)      Prior to disclosing any Protected Material to any person described in

Paragraphs 8(b)(ii) or 9(b)(ii) (referenced below as “Person”), the Party seeking to disclose such

information shall provide the Producing Party with written notice that includes:

         (i) the name of the Person;

         (ii) an up-to-date curriculum vitae of the Person;

         (iii) the present employer and title of the Person; and

         (iv) a list of all other cases in which, during the previous 4 years, the Person testified as
         an expert at trial or by deposition (Fed. R. Civ. P. Rule 26(a)(2)(B)(v)).
Further, the Party seeking to disclose Protected Material shall provide such other information

regarding the Person’s professional activities reasonably requested by the Producing Party for it to

evaluate whether good cause exists to object to the disclosure of Protected Material to the outside

expert or consultant.



AGREED PROTECTIVE ORDER – PAGE 10
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 11 of 17



                 (b)   Within seven (7) days of receipt of the disclosure of the Person, the

Producing Party may object in writing to the Person for good cause. In the absence of an objection

at the end of the seven (7) day period (unless the Producing Party consents to the disclosure

sooner), the Person shall be deemed approved under this Protective Order. There shall be no

disclosure of Protected Material to the Person prior to expiration of this seven (7) day period. If

the Producing Party objects to disclosure to the Person within such seven (7) day period, the Parties

shall meet and confer via telephone or in person within three (3) days following the objection and

attempt in good faith to resolve the dispute on an informal basis. If the dispute is not resolved, the

Party objecting to the disclosure will have five (5) days from the date of the meet and confer to

seek relief from the Court. If relief is not sought from the Court within that time, the objection

shall be deemed withdrawn. If relief is sought, designated materials shall not be disclosed to the

Person in question until the Court resolves the objection.

                 (c)   For purposes of this section, “good cause” shall include an objectively

reasonable concern that the Person will, advertently or inadvertently, use or disclose Discovery

Materials in a way or ways that are inconsistent with the provisions contained in this Order.

                 (d)   Prior to receiving any Protected Material under this Order, the Person must

execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and serve

it on all Parties.

        11.      CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

                 (a)   A Party shall not be obligated to challenge the propriety of any designation

of Discovery Material under this Order at the time the designation is made, and a failure to do so

shall not preclude a subsequent challenge thereto.




AGREED PROTECTIVE ORDER – PAGE 11
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 12 of 17



               (b)     Any challenge to a designation of Discovery Material under this Order shall

be written, shall be served on outside counsel for the Producing Party, shall particularly identify

the documents or information that the Receiving Party contends should be differently designated,

and shall state the grounds for the objection. Thereafter, further protection of such material shall

be resolved in accordance with the following procedures:

                       (i)     The objecting Party shall have the burden of conferring either in

person, in writing, or by telephone with the Producing Party claiming protection (as well as any

other interested party) in a good faith effort to resolve the dispute. The Producing Party shall have

the burden of justifying the disputed designation;

                       (ii)    Failing agreement, the Receiving Party may bring a motion to the

Court for a ruling that the Discovery Material in question is not entitled to the status and protection

of the Producing Party’s designation. The Parties’ entry into this Order shall not preclude or

prejudice either Party from arguing for or against any designation, establish any presumption that

a particular designation is valid, or alter the burden of proof that would otherwise apply in a dispute

over discovery or disclosure of information;

                       (iii)   Notwithstanding any challenge to a designation, the Discovery

Material in question shall continue to be treated as designated under this Order until one of the

following occurs: (a) the Party who designated the Discovery Material in question withdraws such

designation in writing; or (b) the Court rules that the Discovery Material in question is not

entitled to the designation.

       12.     SUBPOENAS OR COURT ORDERS

               (a)     If at any time Protected Material is subpoenaed by any court, arbitral,

administrative, or legislative body, the Party to whom the subpoena or other request is directed




AGREED PROTECTIVE ORDER – PAGE 12
       Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 13 of 17



shall immediately give prompt written notice thereof to every Party who has produced such

Discovery Material and to its counsel and shall provide each such Party with an opportunity to

move for a protective order regarding the production of Protected Materials implicated by the

subpoena.

       13.     FILING PROTECTED MATERIAL

               (a)     Any Protected Material that is filed with the Court shall be filed under seal

and shall remain under seal until further order of the Court. Any party filing Protected Material

with the Court shall follow the Court’s applicable rules regarding redactions and the filing material

under seal, including the Court’s Individual Rules of Practice in Civil Cases, Rule 6(A) relating to

redactions and the filing material under seal.

       14.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

               (a)     The inadvertent production by a Party of Discovery Material subject to the

attorney-client privilege, work-product protection, or any other applicable privilege or protection,

despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to

production, will not waive the applicable privilege and/or protection if a request for return of such

inadvertently produced Discovery Material is made promptly after the Producing Party learns of

its inadvertent production.

               (b)     Upon a request from any Producing Party who has inadvertently produced

Discovery Material that it believes is privileged and/or protected, each Receiving Party shall

immediately return such or certify destruction of Protected Material or Discovery Material and all

copies to the Producing Party, and shall not use, and shall immediately cease any prior use of, such

material. No Party shall use the fact or circumstances of production of the information or material

in this action to argue that any privilege or protection has been waived.




AGREED PROTECTIVE ORDER – PAGE 13
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 14 of 17



                (c)     At the request of the Receiving Party, the Producing Party shall promptly

provide a record containing the date, author, addresses, and topic of the inadvertently produced

Discovery Material and such other information as is reasonably necessary to identify the Discovery

Material and describe its nature to the Court in any motion to compel production of the Discovery

Material.

                (d)     Notwithstanding these provisions, no Party shall be required to return or

destroy any information that may exist on any disaster recovery backup system.

        15.     INADVERTENT FAILURE TO DESIGNATE PROPERLY

                (a)     The inadvertent failure by a Producing Party to designate Discovery

Material as Protected Material with one of the designations provided for under this Order shall not

waive any such designation provided that the Producing Party notifies all Receiving Parties that

such Discovery Material is protected under one of the categories of this Order within seven (7)

days of the Producing Party learning of the inadvertent failure to designate. The Producing Party

shall reproduce the Protected Material with the correct confidentiality designation within seven (7)

days upon its notification to the Receiving Parties. Upon receiving the Protected Material with the

correct confidentiality designation, the Receiving Parties shall return or securely destroy, at the

Producing Party’s option, all Discovery Material that was not designated properly.

Notwithstanding this provision, no Party shall be required to return or destroy any information that

may exist on any disaster recovery backup system.

                (b)     A Receiving Party shall not be in breach of this Order for any use of such

Discovery Material before the Receiving Party receives such notice that such Discovery Material

is protected under one of the categories of this Order, unless it is clear on its face that the Discovery

Material should have been appropriately designated with a confidentiality designation under this




AGREED PROTECTIVE ORDER – PAGE 14
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 15 of 17



Order. Once a Receiving Party has received notification of the correct confidentiality designation

for the Protected Material with the correct confidentiality designation, the Receiving Party shall

treat such Discovery Material at the appropriately designated level pursuant to the terms of this Order.

        16.     INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

                (a)     In the event of a disclosure of any Discovery Material pursuant to this Order

to any person or persons not authorized to receive such disclosure under this Protective Order, the

Party responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately notify counsel for the Producing Party whose Discovery Material has been disclosed

and provide to such counsel all known relevant information concerning the nature and

circumstances of the disclosure. The responsible disclosing Party shall also promptly take all

reasonable measures to retrieve the improperly disclosed Discovery Material and to ensure that no

further or greater unauthorized disclosure and/or use thereof is made.

                (b)     Unauthorized or inadvertent disclosure does not change the status of

Discovery Material or waive the right to hold the disclosed document or information as Protected.

        17.     FINAL DISPOSITION

                (a)     Not later than ninety (90) days after the Final Disposition of this case, each

Party shall return all Discovery Material of a Producing Party to the respective outside counsel of

the Producing Party or destroy such Material, at the option of the Producing Party. For purposes

of this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally terminating

the above-captioned action with prejudice, including all appeals.

                (b)     All Parties that have received any such Discovery Material shall certify in

writing that all such materials have been returned to the respective outside counsel of the Producing

Party or destroyed.




AGREED PROTECTIVE ORDER – PAGE 15
        Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 16 of 17



       18.     DISCOVERY FROM EXPERTS OR CONSULTANTS

               (a)     The Parties agree that Fed. R. Civ. P. 26(b)(4)(B) and (C) shall govern any

discovery from experts and consultants, and shall govern and equally apply to discovery from any

experts who submit any declaration in support of a motion in this case.

       19.     MISCELLANEOUS

               (a)     Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future. By stipulating to this Order, the Parties

do not waive the right to argue that certain material may require additional or different

confidentiality protections than those set forth herein.

               (b)     Successors. This Order shall be binding upon the Parties hereto, their

attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.

               (c)     Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order. This Order shall not

constitute a waiver of the right of any Party to claim in this action or otherwise that any Discovery

Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

in evidence in this action or any other proceeding.

               (d)     Burdens of Proof. Notwithstanding anything to the contrary above, nothing

in this Protective Order shall be construed to change the burdens of proof or legal standards

applicable in disputes regarding whether particular Discovery Material is confidential, which level




AGREED PROTECTIVE ORDER – PAGE 16
            Case 1:19-cv-00633-KPF Document 108 Filed 05/15/20 Page 17 of 17



     of confidentiality is appropriate, whether disclosure should be restricted, and if so, what

     restrictions should apply.

                    (e)     Modification by Court. This Order is subject to further court order based

     upon public policy or other considerations, and the Court may modify this Order sua sponte in the

     interests of justice. The United States District Court for the Southern District of New York is

     responsible for the interpretation and enforcement of this Order. All disputes concerning Protected

     Material, however designated, produced under the protection of this Order shall be resolved by the

     United States District Court for the Southern District of New York.

                    (f)     Discovery Rules Remain Unchanged. Nothing herein shall alter or change

     in any way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for

     the United States District Court for the Southern District of New York, or the Court’s own orders,

     except as expressly stated. Identification of any individual pursuant to this Protective Order does

     not make that individual available for deposition or any other form of discovery outside of the

     restrictions and procedures of the Federal Rules of Civil Procedure, the Local Rules for the United

     States District Court for the Southern District of New York, or the Court’s own orders.


     SO ORDERED.

     Dated: May 14, 2020                                SO ORDERED.
            New York, New York



                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE

This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The Court
will retain jurisdiction over the terms and conditions of this agreement only
for the pendency of this litigation. Any party wishing to make redacted or
sealed submissions shall comply with Rule 6(A) of this Court's Individual
Rules of Civil Procedure.
     AGREED PROTECTIVE ORDER – PAGE 17
